DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25, 26, 29, 31, 32, 33, 39 and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vowles US Patent Pub.2013/0312897A1.
	Vowles discloses an implantable device comprising: a biocompatible non-resorbable three-dimensional body, comprising: a central body having a substantially crescent shape and a minor arc and a major arc; a second structure having a substantially crescent shape conforming to and proximal to the minor arc of the central body; a third structure conforming to and proximal to the major arc of the central body, substantially circumferentially surrounding the central body.  See figure below.
 The implantable device further comprising a first extension and a second extension adapted to attach the implantable device in the human or animal patient (see elements 43, 44,48 and 49 in Fig. 11).
	Additionally, a surface coating comprising polycarbonate urethanes or polyvinyl alcohol (see paragraph 54, 55, 57,80), or a combination thereof, and covering at least a portion of the three-dimensional body; wherein the central body, second structure, and third structure form a singular construct; and wherein the three structures (the scaffold) are made of a combination of different materials such as polyethylene terephthalate (see paragraph 79).

    PNG
    media_image1.png
    372
    804
    media_image1.png
    Greyscale

	Regarding claim 26, see the vertical elements above.
	Regarding claim 29, see figure above showing a wedge-shaped cross section.
	Regarding claim 31, see fasteners 53-56 in paragraph 0058.
	Regarding claim 32, the two extensions are different than the cross-sectional geometry of the implant.
	Regarding claim 33, the Examiner interpreted the coating as a reinforced coating since the coating is adding additional thickness to the whole implant.
	Regarding claim 39, the central body covers a portion of a human tibial plateau.
	Regarding claim 43, see paragraph 81.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-32, 37-39, 42 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over McCullen US Patent Pub. 2015/0238318A1.
	McCullen discloses an implantable device for repairing or replacing a knee meniscus of a human or animal patient in need thereof, comprising: a biocompatible non-resorbable three-dimensional body, comprising: a central body having a substantially crescent shape and a minor arc and a major arc; a second structure having a substantially crescent shape conforming to and proximal to the minor arc of the central body; a third structure conforming to and proximal to the major arc of the central body, substantially circumferentially surrounding the central body, further comprising a first extension and a second extension adapted to attach the implantable device in the human or animal patient; and wherein the central body, second structure, and third structure form a singular construct; and wherein the implantable device comprises ultra-high molecular weight poly(ethylene), poly(ethylene terephthalate), poly(propylene), or a combination thereof.
	However, McCullen does not disclose a surface coating  made of polyvinyl alcohol or polycarbanate urethanes for the purpose of creating a hydrophilic lubricious layer over the implant for the purpose of improving the lubrication characteristics of the prosthetic device (see paragraphs 23,54,55).
	Vowles discloses a meniscus implant made of monolithic or with coatings of polyvinyl alcohol having hydrophilic characteristics for the purpose of exhibiting a high degree of biocompatibility and hardness.
	It would have been obvious to one ordinary skill in the art at the time the invention was made to modify the McCullen reference with the Vowles alternative embodiment having a meniscus implant made of monolithic or with coatings of polyvinyl alcohol having hydrophilic characteristics in order to exhibiting a high degree of biocompatibility and hardness.

	
    PNG
    media_image2.png
    592
    1136
    media_image2.png
    Greyscale

	Regarding claims 26 and 27, see figure above showing a top surface, a bottom surface and a plurality of reinforced vertical elements (602).  
	Regarding claim 28, see the figure above disclosing the inner rim of the meniscus, wherein the inner rim forms an inner edge from the union of the first surface to the second surface.
	Regarding claim 29, see Figure 6 showing a cross-sectional wedge-shaped structure.
	Regarding claim 30, from Figure 6 it is inherent for the artificial meniscus to be harder at the inner edge of the implant (the 2nd structure) compare to the outer portion of the implant (the 3rd structure), since, the vertical elements are longer in the outer portion than the inner portion.
	Regarding claim 31, see Figure 6 showing the fastener.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25 and 29-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 10-21 of U.S. Patent No. 10,034,755B2.
McCullen et al discloses an implantable device for repairing or replacing a knee meniscus of a human or animal patient in need thereof, comprising: a biocompatible non-resorbable three-dimensional body, comprising: a central body having a substantially crescent shape and a minor arc and a major arc; a second structure having a substantially crescent shape conforming to and proximal to the minor arc of the central body; a third structure conforming to and proximal to the major arc of the central body, substantially circumferentially surrounding the central body, further comprising a first extension and a second extension adapted to attach the implantable device in the human or animal patient; and a surface coating comprising poly(vinyl alcohol), polycarbonate urethanes, or a combination thereof, and covering at least a portion of the three-dimensional body; wherein the central body, second structure, and third structure form a singular construct. 
The claims of US Patent 10,034,755 do not disclose an ultra-high molecular weight polymer, however, the background of the invention in column 6, lines 35-42 and col. 13, lines 46-50 discloses an implant made of UHMWPE for the purpose of having an implant capable of withstanding excessive forces.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN J STEWART whose telephone number is (571)272-4760. The examiner can normally be reached Monday-Friday 8:30AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALVIN J STEWART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        12/8/22